 
 
I 
108th CONGRESS 2d Session 
H. R. 5333 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To replace a Coastal Barrier Resources System map relating to Coastal Barrier Resources System Grayton Beach Unit FL–95P in Walton County, Florida. 
 
 
1.Replacement of Coastal Barrier Resources System map relating to Grayton Beach Unit FL-95P in Walton County, Florida 
(a)In generalThe map described in subsection (b) relating to the Coastal Barrier Resources System unit Grayton Beach Unit FL-95P, located in Walton County, Florida, as included in the set of maps entitled Coastal Barrier Resources System referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to that unit entitled ___ and dated ____. 
(b)Replaced map describedThe map replaced under subsection (a) is subtitled COASTAL BARRIER RESOURCES SYSTEM GRAYTON BEACH UNIT FL-95P DRAPER LAKE UNIT FL-96 and dated October 24, 1990. 
(c)AvailabilityThe Secretary of the Interior shall keep the maps referred to in subsections (a) on file and available for inspection in accordance with the provisions of section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).  
 
